COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-10-00222-CV

IN THE INTEREST OF J.B.L., A
CHILD

                                      ------------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                       ----------

      We have considered “Appellant's Unopposed Motion To Dismiss Appeal.”

It is the court=s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                     PER CURIAM



PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: August 19, 2010

      1
       See Tex. R. App. P. 47.4.